Citation Nr: 0415682	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to service connection for a lung mass.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1993 to August 1997.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
-in Cleveland, Ohio.  

In November 2000, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks service connection for arthritis of 
multiple joints and for a lung mass.  The record shows that 
the veteran requested a hearing before the Board in his July 
1999 substantive appeal.  In August 1999, the veteran's 
representative reported that the veteran would accept a video 
hearing in lieu of a travel board hearing.  In a statement 
received at the RO on September 21, 1999, the veteran's 
representative reported that the veteran had called and 
wanted to have his hearing held in Cincinnati.  It was stated 
that the veteran had previously cancelled but now wanted a 
hearing.  In a letter dated September 23, 1999, the RO 
informed the veteran that he was scheduled for a hearing at 
the RO in Cleveland, Ohio.  The veteran failed to appear.  
The record does not reflect that he has withdrawn his request 
for a hearing before the Board at the RO in Cincinnati.  
Therefore, the hearing should be rescheduled for the veteran 
at the RO in Cincinnati.  38 C.F.R. § 20.704(c) (2003).

In view of the foregoing and to ensure that the veteran is 
afforded due process, the case is hereby REMANDED to the RO 
for the following action:


The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the Cincinnati VA local 
regional office.  


Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the appellant 
unless he is so notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



